DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 March 2021 was filed after the mailing date of the notice of allowance  on 11 Feb 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CN 201639482 teaches multiple transformers, but does not teach multiple windings on a center leg or planar structures as required by the independent claims.
CN 106057433 teaches a polyphase transformer in a resonant circuit but does not disclose multiple windings on a center leg or planar structures as required by the independent claims.
CN 104795224 teaches a magnetic structure with different windings on different cores, whereas the independent claims require multiple secondary windings on the same winding.  It also lacks the planar structures of the other independent claims.
WO03032477 teaches multiple windings on one leg, but does not disclose the claimed cell alignment or the planar structures of the other independent claims.
US 20050286270 teaches multiple windings on one leg, but does not disclose the claimed cell alignment or the planar structures of the other independent claims.
Allowable Subject Matter
Claims 1, 4-10, 16, 17, 19-31 are allowed.  
Claims 1, 4-10, 16, 17, 19-31; the following is a statement of reasons for allowance:   The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein 
Claims 1: and a magnetic core structure including: a first cell structure including a first center leg around which the first primary winding and the first and second secondary windings are coiled; a second cell structure including a second center leg around which the second primary winding and the third and fourth secondary windings are coiled, wherein the second cell structure is stacked relative to the first cell structure, in which the second center leg is aligned with the first center leg along an axis; and a third cell structure including a third center leg around which the inductor winding is coiled, the third cell structure stacked relative to the first and second cell structures, in which the third center leg is aligned with the first and second center legs along the axis.

Claim 8: a first cell structure including a first center leg around which the first primary winding and the first and second secondary windings are coiled; and a second cell structure including a second center leg around which the second primary winding and the third and fourth secondary windings are coiled, wherein the second cell structure is stacked relative the first cell structure, in which the second center leg is aligned with the first center leg along an axis; a first printed circuit board (PCB) printed with the first secondary winding; a second PCB printed with the first primary winding; and a third PCB printed with the second secondary winding; in which the magnetic core structure includes: a trench receiving the first, second, and third PCBs; and a center leg penetrating the first, second, and third PCBs, and around which the first secondary winding, the first primary winding, and the second secondary winding are coiled.

Claim 16:  and a second primary winding coiled around the opening in the second planar structure; a-first secondary 

Claim 21: a first center leg, wherein the first and second planar structures are stacked with the first center leg through the respective openings; and a second transformer structure including: third and fourth planar structures having respective openings; a second primary winding coiled around the opening in the third planar structure; a second secondary winding coiled around the opening in the fourth planar structure; and a second core element including a second center leg, wherein the third and fourth planar structures 


The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on Monday through Thursday 8:00AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839